FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2012 Commission File Number 001-15266 BANK OF CHILE (Translation of registrant's name into English) Ahumada 251 Santiago, Chile (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Ö Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No Ö If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- BANCO DE CHILE REPORT ON FORM 6-K Attached is an English translation of a letter distributed by the Bank to the Chilean Superintendency of Banks, Chilean Superintendency of Securities and Insurance and local Stock Exchanges, regarding the distribution of dividends. The same information contained in this letter shall also be published in the form of a press release in the Chilean newspaper “El Mercurio”, on March 23, 2012. Santiago, March 22,2012 Mr. Raphael Bergoeing Vela Superintendent of Bank and Financial Institutions Present Mr. Superintendent: I inform you that at the Bank’s Ordinary Shareholders’ Meeting, held today, its shareholders’ approved the distribution and payment of dividend No.200, in the amount of CLP$2.984740 per Banco de Chile common share, with a charge to 2011 net distributable income of Banco de Chile. Sincerely, Arturo Tagle Quiroz Chief Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 22, 2012 Banco de Chile /s/ Arturo Tagle Q. By: Arturo Tagle Q. CEO
